Citation Nr: 1504006	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1969 to August 1971, and from August 1981 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran was granted service connection for erectile dysfunction effective May 2011.  Therefore, that claim is resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).

The Veteran underwent a VA PTSD examination in October 2010.  The examiner determined that the Veteran suffered from depressive disorder, not otherwise specified, which was unrelated to military service.  The examiner found that the Veteran had mild depression secondary to non-service connected health issues.  Since the examination, the Veteran was service-connected for his prostate cancer, hearing loss, tinnitus, and erectile dysfunction.  Thus, a nexus opinion on a secondary basis is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4); 3.310.  

The VA examiner determined that the Veteran did not have a current diagnosis of PTSD, finding that the Veteran experiences only occasional symptoms.  Since the October 2010 VA PTSD examination, additional evidence has been added to the claims file, to include additional private treatment records.  Submissions from J.W., DO in July 2011, and September 2012 indicate that the Veteran's physician believes that he has PTSD.  Dr. J.W.'s area of medical expertise is unclear and Dr. J.W. did not identify the stressor he believed caused the Veteran's PTSD.  The Board finds that an additional VA psychiatric examination is necessary to determine whether or not the Veteran suffers from PTSD due to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Private medical records from the Point Clinic, indicate that during the Veteran's second period of active duty he had "extreme anxiety" in July 1986, and "severe anxiety" which prevented him from performing normal duties in August 1986.  A nexus opinion addressing the Veteran's history of anxiety is not of record, and is additionally necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the March 2014 Board hearing, the Veteran indicated that he was presently being seen by Dr. P. at the Huntington VA for his PTSD.  Records of the identified treatment should be associated with the claims file.  Also, efforts should be made to verify the Veteran's claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to treatment the Veteran underwent for his mental health from the Huntington VAMC and/or any other appropriate facility. 

2.  Undertake appropriate efforts to verify the Veteran's claimed stressor that while attached to the 284th Military Police Company Long Binh, 18th Military Police Brigade from February 1971 to August 1971 (and particularly from June 1971 to July 1971) he was exposed to mortar and rocket attacks and the Vietcong breeched the perimeter.  See March 2014 Board testimony and June 2010 VA Form 21-0781.

3.  Therefore, schedule the Veteran for a VA examination by a psychiatrist or psychologist to determine whether the Veteran has an acquired psychiatric disorder due to service or service connected disability.  The claims folder (and any relevant records contained in Virtual VA and VBMS) must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.  

PTSD

a) In light of additional evidence added to the file since the October 2010 VA examination including correspondence from J.P.W. DO in July 2011, and September 2012), the examiner should opine on whether the Veteran meets the DSM criteria for PTSD, and if so, whether the claimed stressor (exposure to mortar and rocket attacks and breach of perimeter by the Vietcong) is adequate to support the diagnosis of PTSD and are the Veteran's symptoms related to the claimed stressor?

Depression/Anxiety

b) In light of the Axis I diagnosis of depressive disorder NOS, at the Veteran's October 2010 VA examination, and the Veteran's history of anxiety from July and August 1986:

i) Is it at least as likely as not (50 percent or greater probability) that any current depression and/or anxiety had its onset during service, or was otherwise caused by any incident that occurred during service?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected prostate cancer, erectile dysfunction, tinnitus, or hearing loss is the cause of any currently diagnosed depression and/or anxiety?

iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected prostate cancer, erectile dysfunction, tinnitus, or hearing loss aggravated any currently diagnosed depression and/or anxiety beyond the normal progress of that disease?  If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's depression and/or anxiety; and (2) the increased manifestations that are proximately due to the Veteran's service-connected prostate cancer, erectile dysfunction, tinnitus, or hearing loss.

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, readjudicate the Veteran's claim for service connection.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

